¢.D®\|O)CDAQN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JOSE ANGEL ORTEGA,
Petitioner, 3:09-cv-00646-RCJ-CBC
vs.
ORDER

BRIAN WILLIAMS, et al.,

Respondents.

 

 

This stayed habeas action comes before the Court on petitioner’s motion to lift stay
(ECF No. 35) and his notice of voluntary dismissal (ECF No. 36), following upon
petitioner’s passing. The notice of voluntary dismissal is self-operative under Rule
41 (a)(1)(A)(i) without further order of the Court. According|y, for good cause shown,

lT lS ORDERED that petitioner’s motion to lift stay (ECF No. 35) is GRANTED,
such that the stay is |ifted, and that the Clerk of Court shall reopen the matter and then

close this action pursuant to petitioner’s notice of voluntary dismissal

DATED;W /7@/?.
f

ROB`ERT C ONES
United Stat District Judge

    

 

